Citation Nr: 0921165	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to August 
1981, from February 1982 to February 1986, and from October 
1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the Veteran's Social Security 
Administration Records and to allow him to submit additional 
stressor information.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Board observes that the Veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  In 
this regard, the Veteran has submitted a May 2009 decision 
from the SSA that granted him disability benefits due to 
depression and anxiety of the PTSD type.  PTSD is one of the 
disabilities currently claimed for purposes of receiving VA 
disability benefits.  The Board does acknowledge that the 
records upon which that decision was based are not associated 
with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained). Therefore, the RO should 
obtain and associate such records with the Veteran's claims 
file.

In addition, the Board notes that the Veteran's claim for 
service connection for PTSD was denied because his claimed 
in-service stressors could not be verified.  Because the 
claim is already being remanded, the Veteran should be 
provided with an additional opportunity to provide the 
additional details required to attempt to verify his claimed 
stressors with the U.S. Army Joint Service Records Research 
Center (JSRRC), such as dates and locations of the claimed 
incidents.  However, the Board, quoting the United States 
Court of Appeals for Veterans Claims (Court) in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), reminds the Veteran and 
his representative that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. . . . ."  See Kowalski, supra at 178.  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Lastly, the Board notes that at the April 2007 VA 
examination, the examiner stated that the Veteran's sleep 
disorder was much more likely than not an aspect of his PTSD, 
if in fact he did have PTSD, and that was why the examiner 
did not diagnose the Veteran with a separate sleep disorder.  
Therefore, the Board finds the issue of entitlement to 
service connection for a sleep disorder to be inextricably 
intertwined with the claim for service connection for PTSD.  
Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the 
resolution of this issue must be deferred upon the completion 
of the development and adjudication requested below.


Accordingly, the case is REMANDED for the following action:

1.  The record indicates that the Veteran 
is now receiving social security 
disability payments.  The Social Security 
Administration (SSA) should be contacted 
and the Veteran's social security records 
should be obtained.  Such information 
should be made part of the Veteran's 
claims file, and should also be made 
available for review.

2.  The Veteran should be asked to submit 
additional details of his claimed in-
service stressors, such as the dates and 
locations of the claimed incidents, as 
well as his unit number.  If additional 
details about the Veteran's claimed 
stressors are received, the AMC/RO should 
ask the JSRRC, or any other appropriate 
Federal department or agency to attempt to 
verify the claimed in-service stressors.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




